                                                                                         USDC SDNY
                                                                                         DOCUMENT
                                                                                         ELECTRONICALLY FILED
                                                       U.S. Department of Justice        DOC #: _________________
                                                                                                        3/4/2020
                                                                                         DATE FILED: ______________

                                                       United States Attorney
                                                       Southern District of New York
                                                       86 Chambers Street
                                                       New York, NY 10007


                                                       March 4, 2020
BY ECF
                                        Application GRANTED. The Initial Pretrial Conference is
Honorable Lewis J. Liman
United States District Judge            RESET to April 20, 2020 at 4:00 p.m. The parties shall submit a
Daniel Patrick Moynihan                 Case Management Plan and Scheduling Order one week in
United States Courthouse                advance.
500 Pearl Street
New York, NY 10007                      3/4/2020

       Re: Simmons v. Wilkie, et al., No. 19-cv-7151 (LJL)

Dear Judge Liman:

       This Office represents Defendant Robert Wilkie, in his official capacity as the
Secretary of Veterans Affairs, and the U.S. Department of Veterans Affairs, the above-
referenced matter. An initial conference is currently scheduled for Friday, March 6, 2020 at
2:30 p.m., and Defendants’ deadline to respond to Plaintiff’s Complaint is April 13, 2020. 1
With Plaintiff’s consent, I write to respectfully request that the conference be adjourned to
April 17, April 20 or April 21, 2020, or a date thereafter convenient to the Court.

         The adjournment is sought to allow Defendants to file their response to the Complaint
(and Plaintiff to review it) before the parties confer regarding the matters set forth in the
Court’s template Civil Case Management Plan and Scheduling Order and in advance of the
initial conference. In addition, the adjournment is sought to allow the Government additional
time to review the record of this case and to assess the facts and claims asserted in the
Complaint.

         Per Your Honor’s Individual Rules, I conferred with the office of Plaintiff’s counsel
today, March 4, 2020, via telephone, and Plaintiff has consented to this request. This is the
first request for an adjournment of this conference. The parties are available any time after
2:00 p.m. on April 17 and any time on April 20 or April 21, 2020.


1
 Service on the United States requires Plaintiff to “deliver a copy of the summons and of the
complaint to the United States attorney for the district where the action is brought—or to an
assistant United States attorney or clerical employee whom the United States attorney
designates in a writing filed with the court clerk” or “send a copy of each by registered or
certified mail to the civil-process clerk at the United States attorney's office.” Fed. R. Civ. P.
4(i)(1)(A). This Office was served on February 11, 2020. The Government’s deadline to
respond to the Complaint is accordingly April 13, 2020. See Fed. R. Civ. P. 6(a)(1),
12(a)(2).
Page 2 of 2


       I thank the Court for its consideration of this matter.

                                                    Respectfully,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York

                                              By: __________________________
                                                  Jennifer C. Simon
                                                  Assistant United States Attorney
                                                  86 Chambers Street, Third Floor
                                                  New York, New York 10007
                                                  Tel.: (212) 637-2746
